ACCEPTED
                                                                                      04-20-00441-CV
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                    9/16/2020 3:30 PM




                   IN THE COURT OF APPEALS
          FOR THE 4TH DISTRICT, AT SAN ANTONIO, TEXAS
                  CAUSE NUMBER 04-20-00441-CV      FILED IN
                                                                4th COURT OF APPEALS
                                                                 SAN ANTONIO, TEXAS
                              R.C., APPELLANT                   9/16/2020 3:30:16 PM
                                                                  MICHAEL A. CRUZ
                                        V.                              Clerk


        Texas Department of Family Protective Services, APPELLEE

                    REQUEST FOR WAIVER OF FEES DUE
                             TO INDIGENCY

      Pursuant to Texas Rule of Appellate Procedure 20.1(c)(1), Appellant R.C.

files this Request for Waiver of Fees Due to Indigency and would show the Court:

1.    Appellant duly filed her Affidavit of Indigency with the trial court on

December 18, 2018, before the Notice of Appeal in this case was filed.

2.    Said Affidavit of Indigency is attached to this Request for Waiver of Fees

Due to Indigency.

                                      Respectfully submitted,


                                      By: ---Elizabeth A. Settle-------
                                      Elizabeth A. Settle
                                      State Bar ID Number: 18044250
                                      1107 Austin Hwy., PO Box 6465
                                      San Antonio, Texas 78209
                                      Telephone: 210-248-7371
                                      Facsimile: 210-820-0256
                                      Trial Attorney for Appellant
                        CERTIFICATE OF SERVICE

       I certify that on September 16, 2020 a true and correct copy of Appellant's
Request for Waiver of Fees Due to Indigency was served by efile on all attorneys
of record.


                                     ----Elizabeth A. Settle-----
                                     Elizabeth A. Settle
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.




Envelope ID: 46299385
Status as of 9/16/2020 3:33 PM CST

Associated Case Party: Texas Department of Family Protective Services

Name               BarNumber Email                               TimestampSubmitted Status

Mildred Hohensee             mildred.hohensee@dfps.state.tx.us   9/16/2020 3:30:16 PM   SENT